     Case 3:21-cv-02450-WHO Document 16-27 Filed 05/19/21 Page 1 of 6




 1 QUINN EMANUEL URQUHART & SULLIVAN, LLP
   Yury Kapgan (Bar No. 218366)
 2  yurykapgan@quinnemanuel.com
 3 Patrick Schmidt (Bar No. 274777)
    patrickschmidt@quinnemanuel.com
 4 865 South Figueroa Street, 10th Floor
   Los Angeles, California 90017
 5 Telephone:    (213) 443-3000
   Facsimile:    (213) 443-3100
 6

 7 Michael F. LaFond (Bar No. 303131)
     michaellafond@quinnemanuel.com
 8 555 Twin Dolphin Drive, 5th Floor
   Redwood Shores, California 94065
 9 Telephone:    (650) 801-5000
10 Facsimile:    (650) 801-5100

11 Attorneys for Plaintiff Wisk Aero LLC

12

13                              UNITED STATES DISTRICT COURT
14                             NORTHERN DISTRICT OF CALIFORNIA
15                                 SAN FRANCISCO DIVISION
16

17 WISK AERO LLC,                              CASE NO. 3:21-cv-02450-WHO

18                Plaintiff,                   DECLARATION OF GEOFF LONG IN
19                                             SUPPORT OF WISK AERO LLC’S
           vs.                                 MOTION FOR PRELIMINARY
20                                             INJUNCTION AND EXPEDITED
     ARCHER AVIATION INC.,                     DISCOVERY
21
                  Defendant.
22

23

24

25

26

27

28

                                                                 Case No. 3:21-cv-02450-WHO
                                                                          LONG DECLARATION
      Case 3:21-cv-02450-WHO Document 16-27 Filed 05/19/21 Page 2 of 6




 1          I, Geoff Long, declare as follows:

 2          1.     I am the Aircraft Chief Engineer for Wisk Aero LLC (“Wisk”), a company that is

 3 developing commercial electric vertical takeoff and landing (“eVTOL”) aircraft. I am making this

 4 declaration of my own, personal, firsthand knowledge, and if called and sworn as a witness, I

 5 could and would testify competently to the facts averred to herein.

 6                       The History of Wisk and Wisk’s eVTOL Development
 7          2.     I have been employed by Wisk since June of 2010. I understand that I was one of
 8 the first five employees hired by Wisk. I have worked for Wisk during most of its existence, and I

 9 have personal, firsthand knowledge of Wisk’s company history and aircraft development efforts.

10          3.     At the time it was founded, Wisk was originally named Levt Inc., which is the
11 name it still used when I joined the company. Wisk was then renamed Zee.Aero Inc. in 2011. In

12 2016, Zee.Aero merged with its sister company, the Kitty Hawk Corporation, and became known

13 as Kitty Hawk.

14          4.     In June 2019, Kitty Hawk and The Boeing Company formed a joint venture named
15 Cora Aero LLC, which was comprised primarily of the business formerly known as Zee.Aero. In

16 late 2019, Cora Aero was renamed Wisk Aero LLC, which is the name it continues to use to this

17 day. Accordingly, during its ten year history, Wisk has also been known as Levt, Zee.Aero, Kitty

18 Hawk, and Cora.

19          5.     During the first five years of Wisk’s existence (from 2010 through 2014, under the
20 names Levt and Zee.Aero), Wisk focused extensively on building “next generation” electric

21 aircraft, capable of carrying passengers. These were battery powered aircraft designed to operate

22 without the need for chemical fuel.

23          6.     During this period of time, Wisk developed and tested several different aircraft
24 designs, including a proof of concept (“POC”) aircraft, which relied on rotors installed along the

25 length of the aircraft fuselage. The following pictures of the POC appeared in press reports about

26 Wisk (then known as Zee.Aero):

27

28

                                                     -2-                       Case No. 3:21-cv-02450-WHO
                                                                                        LONG DECLARATION
      Case 3:21-cv-02450-WHO Document 16-27 Filed 05/19/21 Page 3 of 6




 1

 2

 3

 4

 5

 6

 7          7.        In 2015, relying on the proprietary and confidential data that Wisk developed while

 8 building the POC, Wisk developed and began to test an aircraft known as “Grits” which relied on

 9 a single, fixed wing, with six booms along the wing and two rotors on each boom; Grits also made

10 use of a V-shaped tail. The two rotors closest to the fuselage would “tilt” from a vertical position

11 to a horizontal position as the aircraft transitioned from a vertical, fan-powered takeoff to wing-

12 borne flight. The following image is a scale-model of the Grits design, as built by Wisk in 2015:

13

14

15

16

17

18

19
            8.        Between 2016 and 2018, Wisk continued to iterate on this design, building multiple
20
     aircraft that relied on a fixed wing, with twelve rotors arranged along the wing in sets of two,
21
     spread across six booms. The following picture shows Wisk’s 2016 “Mutt” design that used this
22
     configuration:
23

24

25

26

27

28

                                                       -3-                       Case No. 3:21-cv-02450-WHO
                                                                                          LONG DECLARATION
      Case 3:21-cv-02450-WHO Document 16-27 Filed 05/19/21 Page 4 of 6




 1          9.      In 2018, Wisk announced the development of an aircraft using this configuration

 2 that is named “Cora.” The Cora aircraft was the fifth generation of aircraft built by Wisk. The

 3 following image depicts the Cora aircraft built by Wisk in 2018:

 4

 5

 6

 7

 8

 9
            10.     By 2019, Wisk had begun developing its sixth-generation aircraft. While the
10
     design of its sixth-generation aircraft is not yet complete, one of Wisk’s development efforts has
11
     continued to iterate on its prior designs, with a single, fixed wing, with six booms, and twelve
12
     rotors. This is reflected in a patent application that Wisk filed with the Patent and Trademark
13
     Office, confidentially, in January of 2020. A true and correct copy of that patent application is
14
     attached hereto as Exhibit A. The following images from that patent application reflect a further
15
     iteration by Wisk on the fixed-wing, six-boom, twelve-rotor design:
16

17

18

19

20

21                                    Archer’s Attempt to Recruit Me

22          11.     In early December 2019, I was approached by my coworker at Wisk, Thomas

23 Muniz, who had recently announced his intent to leave Wisk and join Archer Aviation Inc.

24 (“Archer”). Mr. Muniz suggested that I speak with Archer’s founders, Brett Adcock and Adam

25 Goldstein, to hear about their ideas for an eVTOL company. Prior to that conversation with Mr.

26 Muniz, Mr. Adcock had contacted me over LinkedIn, but I did not respond to him. However, I

27 respected Mr. Muniz’s judgment, so upon learning that Messrs. Adcock and Goldstein had

28 convinced him to leave Wisk, I thought it may be worth hearing from them. On December 7,

                                                       -4-                       Case No. 3:21-cv-02450-WHO
                                                                                          LONG DECLARATION
      Case 3:21-cv-02450-WHO Document 16-27 Filed 05/19/21 Page 5 of 6




 1 2019, I responded to Mr. Adcock’s message over LinkedIn, and I agreed to meet with him and Mr.

 2 Goldstein.

 3          12.      On or around December 9, 2019, I met with Messrs. Adcock and Goldstein, and

 4 during the meeting they attempted to recruit me to join Archer.

 5          13.      I noted that neither Mr. Adcock nor Mr. Goldstein had a background in aircraft

 6 design or the eVTOL industry. As a result, I asked several questions about who they intended to

 7 work with in order to provide that expertise. After hearing their responses, it was evident to me

 8 that they had researched the major companies in the field, and identified important employees

 9 working at those companies.

10          14.      During the conversation Mr. Adcock and Mr. Goldstein tried to convince me that

11 Archer would be a better company to work for than Wisk. However, I observed several “red

12 flags'' during the conversation. Those red flags included the following.

13                a. They mentioned that they had hired Mr. Muniz, and claimed that they were going

14                   to hire a chief engineer “imminently,” but they could not say who the chief

15                   engineer would be.

16                b. They claimed to have hired other employees, but could not name any. Moreover, I

17                   had heard from Mr. Muniz that several of Archer’s “employees” were actually

18                   graduate students at the University of Florida, and not experienced aircraft

19                   engineers.

20                c. I recall that they either could not state where Archer’s offices would be located, or

21                   may have represented that Archer did not yet have offices or facilities. I also recall

22                   Mr. Muniz stating that Archer did not yet have any facilities.

23                d. Mr. Adcock and Mr. Goldstein were very vague about Archer’s fundraising efforts.

24                   It was not clear to me whether Archer had actually raised any money at all by

25                   December 2019. During the conversation, Mr. Adcock and Mr. Goldstein did state

26                   that they believed Archer would need $200 million to develop an aircraft, and $500

27                   million to $1 billion to get the aircraft certified, but they did not state whether

28                   Archer actually had those funds.

                                                         -5-                        Case No. 3:21-cv-02450-WHO
                                                                                             LONG DECLARATION
     Case 3:21-cv-02450-WHO Document 16-27 Filed 05/19/21 Page 6 of 6




 1             e. Based on comments they made, it was evident to me that Archer had not yet even

 2                 started developing a viable aircraft design. Mr. Adcock and Mr. Goldstein stated

 3                 that Archer was working with a team at the University of Florida that had a

 4                 subscale aircraft, but they only discussed general ideas regarding how Archer might

 5                 develop a prototype, which they planned to develop in parallel with an aircraft

 6                 intended for FAA certification and commercialization. Based on those comments,

 7                 it appeared that Archer had not really begun developing a commercial aircraft at all.

 8

 9          I declare under penalty of perjury under the laws of the United States of America that the

10 foregoing is true and correct.

11

12 DATED: May 17, 2021

13
                                                 By
14
                                                   Geoff Long
15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                     -6-                       Case No. 3:21-cv-02450-WHO
                                                                                        LONG DECLARATION
